
	
		II
		111th CONGRESS
		2d Session
		S. 3965
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  continued access to Medicare for seniors and people with disabilities and to
		  TRICARE for America’s military families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Seniors' Access to
			 Doctors Act of 2010.
		2.Physician
			 payment updateSection 1848(d)
			 of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding at the
			 end the following new paragraphs:
			
				(12)Update for
				December of 2010
					(A)In
				generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B),
				and (11)(B), in lieu of the update to the single conversion factor established
				in paragraph (1)(C) that would otherwise apply for 2010 for the period
				beginning on December 1, 2010, and ending on December 31, 2010, the update to
				the single conversion factor shall be 1.0 percent.
					(B)No effect on
				computation of conversion factor for 2011 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A) for 2011 and subsequent years as if
				subparagraph (A) had never applied.
					(13)Update for
				2011
					(A)In
				generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B),
				(11)(B), and (12)(B), in lieu of the update to the single conversion factor
				established in paragraph (1)(C) that would otherwise apply for 2011, the update
				to the single conversion factor shall be 1.0 percent.
					(B)No effect on
				computation of conversion factor for 2012 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A) for 2012 and subsequent years as if
				subparagraph (A) had never
				applied.
					.
		3.Determination of budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
